Exhibit 10.1

Execution Form

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Seventh Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of June 12, 2007 (the “Effective Date”), is by and among
PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement dated as of
April 13, 2007, and as otherwise amended, supplemented or modified from time to
time prior to the Effective Date (the “Credit Agreement”), pursuant to which the
Lenders have agreed to make revolving credit loans to, and participate in
letters of credit issued for, the benefit of the Borrower under the terms and
provisions stated therein; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth herein in
order to permit the Borrower to issue senior unsecured notes under a senior
notes indenture in an aggregate principal amount not to exceed $400,000,000; and

WHEREAS, the Borrower has requested that the Lenders make certain other
modifications to the Credit Agreement as more particularly set forth below,
subject to the terms and conditions set forth herein and in the Credit Agreement
as amended hereby; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Amendment in order to effectuate such amendments and
modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting in the
alphabetically appropriate places the new defined terms “Disqualified Capital
Stock,” “Permitted Refinancing Indebtedness,” “Redemption,” “Senior Notes,”
“Senior Notes Documents” and “Senior Notes Indenture:”

“ “Disqualified Capital Stock” means any capital stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable (other than in connection with a change of control or an asset sale
(provided that such maturity or mandatory redemption resulting from such asset
sale is subject to any mandatory prepayments and commitment reductions required
hereunder or in accordance herewith)) for any consideration other than capital
stock (other than Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable (other than in connection with a change of control or an asset sale
(provided that such maturity or mandatory redemption resulting from such asset
sale is subject to any mandatory prepayments and commitment reductions required
hereunder or in accordance herewith)) for any consideration other than capital
stock (other than Disqualified Capital Stock) at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
earlier of (a) the Facility Termination Date and (b) the date on which there are
no Loans, LC Obligations or other obligations hereunder outstanding and all of
the Commitments are terminated.”

“ “Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all or any portion of the Senior Notes (the “Refinanced
Indebtedness”); provided that (a) such new Indebtedness is in an aggregate
principal amount not in excess of the (x) greater of $400,000,000 or (y) sum of
(i) the aggregate principal amount then outstanding of the Refinanced
Indebtedness (or, if the Refinanced Indebtedness is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay any fees and expenses, including premiums, related to such
exchange or refinancing; (b) such new Indebtedness has a stated maturity no
earlier than the date that is 91 days after the earlier of (i) the Facility
Termination Date and (ii) the date on which there are no Loans, LC Obligations
or other obligations

 

Page 2



--------------------------------------------------------------------------------

hereunder outstanding and all of the Commitments are terminated and an average
life no shorter than the period beginning on the date of incurrence of such
Indebtedness and ending on the date that is 91 days after the Facility
Termination Date; (c) such new Indebtedness does not contain any covenants that
are more onerous to the Borrower and its Subsidiaries than those imposed by the
Refinanced Indebtedness; (d) the stated interest or coupon rate of such new
Indebtedness is reasonably acceptable to the Administrative Agent; and (e) such
new Indebtedness (and any Contingent Obligations in respect thereof) is
unsecured.”

“ “Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Senior Notes. “Redeem” has the correlative meaning thereto.”

“ “Senior Notes” means any senior unsecured notes issued by the Borrower in one
or more transactions on or after June 12, 2007.”

“ “Senior Notes Document” means any of the Senior Notes Indenture or any Senior
Note. “Senior Notes Documents” means, collectively, the Senior Notes Indenture
and each Senior Note.”

“ “Senior Notes Indenture” means, collectively, any indenture by and among the
Borrower, as issuer, a trustee, and one or more Loan Parties, as guarantors, and
any and all related documentation entered into in connection therewith, pursuant
to which Senior Notes shall have been issued, as the same may be amended,
restated, modified or supplemented from time to time.”

(b) Section 1.1 of the Credit Agreement is hereby further amended by (i) adding
to the definition of “EBITDAX” the phrase “or its Subsidiary” after the word
“Borrower” in line five and (ii) deleting the existing definition of “MLP” and
inserting in place thereof the following new definition of “MLP:”

“ “MLP” means each of Penn Virginia Resource Partners, L.P., a Delaware limited
partnership and Penn Virginia GP Holdings, L.P., a Delaware limited
partnership.”

(c) Section 5.4 of the Credit Agreement is hereby amended and restated in its
entirety to provide:

“ 5.4. No Breach. Neither the execution and delivery of this Agreement and the
Loan Documents nor compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of, or require any consent which has
not been obtained

 

Page 3



--------------------------------------------------------------------------------

as of the Closing Date under, the respective charter or by-laws of the Borrower
or any Restricted Subsidiary, any Governmental Requirement, any Senior Notes
Document or any other material agreement or instrument to which the Borrower or
any Restricted Subsidiary is a party or by which it is bound or to which it or
its Properties are subject, or constitute a default under any Senior Notes
Document or any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Borrower or any
Restricted Subsidiary pursuant to the terms of any Senior Notes Documents or any
such agreement or instrument other than the Liens created by the Loan
Documents.”

(d) Section 5.16 of the Credit Agreement is hereby amended by deleting the words
“default under any” and inserting in place thereof the words “default under any
Senior Notes Documents or any other”.

(e) The Credit Agreement is hereby amended by inserting the following new
Section 5.28 immediately following the existing Section 5.27:

“ 5.28. Seniority Designation. For the purposes of the Senior Notes Documents or
any Permitted Refinancing Indebtedness, the Obligations have been irrevocably
designated as “senior indebtedness” (or such other applicable term denoting
seniority) ranking equally in right of payment with the Senior Notes without
giving effect to rights in the Collateral of the Administrative Agent, the LC
Issuer, the Lenders and the other beneficiaries thereof.”

(f) Section 6.1.1(vi) is hereby amended by inserting the parenthetical phrase
“(including the Senior Notes Indenture)” immediately following the word
“indenture” therein.

(g) Section 6.1.9(ii) is hereby amended by deleting the first sentence thereof
and inserting in its place the following sentence:

“The Borrower shall promptly cause each Subsidiary that either (x) is or becomes
a Material Domestic Subsidiary or (y) has guaranteed the Senior Notes, in each
case, to guarantee the Obligations pursuant to a Guaranty.”

(h) The Credit Agreement is hereby amended by inserting the following new
Section 6.1.15 immediately following the existing Section 6.1.14:

6.1.15. Additional Covenants Upon Issuance of Senior Notes. If the Borrower
issues any Senior Notes permitted under Section 6.2.2(xi) hereof, the Borrower
shall:

 

Page 4



--------------------------------------------------------------------------------

(i) Deliver, or cause to be delivered, to the Administrative Agent not later
than five (5) Business Days following the date on which any prospectus or
offering memorandum prepared in connection with the original issuance of any
Senior Notes is delivered to the prospective or actual holders of the Senior
Notes, a final, true and correct copy of such prospectus or offering memorandum;

(ii) Deliver to the Administrative Agent not more than ten (10) Business Days
after the date of issuance of any Senior Notes by the Borrower, a true and
correct copy of the Senior Notes Indenture (or any supplement (if any) to the
Senior Notes Indenture) entered into by the Borrower in connection with the
Senior Notes;

(iii) Deliver to the Administrative Agent concurrently with the issuance of any
Senior Notes, a certificate of an Authorized Officer of the Borrower confirming
such issuance and setting forth the aggregate principal amount of Senior Notes
issued;

(iv) Deliver to the Administrative Agent and the Lenders promptly following any
request from the Administrative Agent in its sole discretion, such other related
materials evidencing the issuance of the Senior Notes as the Administrative
Agent or the Required Lenders may reasonably request; and

(v) If, after giving effect to the issuance of any Senior Notes and the
automatic reduction of the Borrowing Base pursuant to Section 6.2.2(xi), the
Aggregate Outstanding Credit Exposure would exceed the Borrowing Base as so
reduced, pay to the Administrative Agent for the account of the Lenders not
later than the date on which the Borrower receives the proceeds of such
issuance, an aggregate amount equal to such excess.

(i) Section 6.2.2 of the Credit Agreement is hereby amended by deleting the
“; and” at the end of the existing clause (ix) thereof, deleting the period at
the end of the existing clause (x) thereof and inserting in place thereof
“; and”, and inserting the following new clause (xi) immediately after clause
(x) as so amended:

“(xi) unsecured Indebtedness of the Borrower under the Senior Notes and any
Contingent Obligations of any other Loan Party in respect thereof, in an
aggregate principal amount not exceeding $400,000,000 at any time outstanding,
provided that (a) such Senior Notes and any Senior Notes Indenture under which
such Senior Notes are issued contain customary terms and conditions for senior
unsecured notes of like tenor and amount and do not contain any covenants that
are more onerous to the Borrower and its Subsidiaries than those imposed by this
Agreement or the other

 

Page 5



--------------------------------------------------------------------------------

Loan Documents, (b) the final maturity date of such Senior Notes and the average
life of such Senior Notes shall not be earlier than 91 days after the Facility
Termination Date (as in effect on the date of issuance of such Senior Notes),
and (c) at the time of and immediately after giving effect to each incurrence of
such Indebtedness, no Unmatured Default shall have occurred and be continuing,
and provided further that immediately upon any incurrence of Indebtedness
permitted by this clause (xi), the Borrowing Base then in effect shall be
automatically reduced by an amount equal to (1) with respect to the first
$300,000,000 of aggregate principal amount of such Indebtedness incurred, 20% of
such principal amount, and (2) with respect to any such Indebtedness incurred in
excess of $300,000,000 in aggregate principal amount (if any), 30% of such
excess principal amount.

(j) The Credit Agreement is hereby amended by inserting the following new
Section 6.2.20 immediately following the existing Section 6.2.19:

“ 6.2.20. Repayment of Senior Notes; Amendment of Senior Notes Documents. The
Borrower will not, and will not permit any Subsidiary to: (i) call, make or
offer to make any optional or voluntary Redemption of, or otherwise optionally
or voluntarily Redeem, any of the Senior Notes or any Permitted Refinancing
Indebtedness in respect thereof; provided, however, that the Borrower may prepay
the Senior Notes or any Permitted Refinancing Indebtedness with the proceeds of
(A) any Permitted Refinancing Indebtedness, (B) the net cash proceeds of a sale
of capital stock (other than Disqualified Capital Stock) of the Borrower that is
contemporaneous with such Permitted Refinancing Debt, or (C) a combination of
any Permitted Refinancing Indebtedness and the net cash proceeds of a sale of
capital stock (other than Disqualified Capital Stock) of the Borrower that is
contemporaneous with such Permitted Refinancing Debt; or (ii) amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Senior Notes Documents or any
Permitted Refinancing Indebtedness if the effect thereof would be to shorten its
maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon, provided that the foregoing shall not prohibit the execution of
(1) supplemental indentures associated with the incurrence of additional Senior
Notes to the extent permitted by Section 6.2.2(xi), (2) other indentures or
agreements in connection with the issuance of Permitted Refinancing Debt,
(3) supplemental indentures to add guarantors if required by the terms of any
Senior Notes Indenture

 

Page 6



--------------------------------------------------------------------------------

provided such Person complies with Section 6.1.9(ii), or (4) amendments,
modifications, waivers or other changes that are acceptable to the
Administrative Agent and not materially adverse to the Lenders.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent and Lenders constituting the Required Lenders.

(b) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof; and (iv) no Default or
Unmatured Default exists under the Credit Agreement or any of the other Loan
Documents.

Section 4. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 5. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 6. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the

 

Page 7



--------------------------------------------------------------------------------

Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents; (c) this Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement; and
(d) delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 7. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 8. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 9. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 11. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 12. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 8



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:  

Executive Vice President and

Chief Financial Officer

ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A. (Main Office Chicago)),

as Administrative Agent and as a Lender

By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Jay Buckman

Name:   Jay Buckman Title:   Vice President ROYAL BANK OF CANADA, as a Lender
By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director and   By:  

/s/ Polly Schott

Name:   Polly Schott Title:   Vice President

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

COMERICA BANK,

as a Lender

By:  

/s/ Huma V. Manal

Name:   Huma V. Manal Title:   Vice President PNC BANK, NATIONAL ASSOCIATION, as
a Lender By:  

/s/ Holly L. Kay

Name:   Holly L. Kay Title:   Assistant Vice President

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Senior Vice President and   By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Thomas E. Stelmar, Jr.

Name:   Thomas E. Stelmar, Jr. Title:   Assistant Vice-President / Portfolio
Manager

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Seventh Amendment to Amended and Restated Credit
Agreement dated as of June 12, 2007 (the “Seventh Amendment”), (ii) acknowledges
and agrees that its consent is not required for the effectiveness of the Seventh
Amendment, (iii) ratifies and acknowledges its respective Obligations under each
Loan Document to which it is a party, and (iv) represents and warrants that
(a) no Default or Unmatured Default has occurred and is continuing, (b) it is in
full compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Seventh Amendment.

 

PENN VIRGINIA HOLDING CORP., a Delaware corporation

PENN VIRGINIA OIL & GAS

CORPORATION, a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C., a

Delaware limited liability company

PENN VIRGINIA MC OPERATING

COMPANY L.L.C., a Delaware limited liability

company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

 

By Penn Virginia Oil & Gas GP LLC,

a Delaware limited liability company, as its

general partner

By  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President and Chief Financial Officer

 

S - 4